MILLS, Judge.
Contending his guilty plea to a charge of escape was not knowingly and intelligently made, Oatsvall appeals the trial court’s order denying his Florida Rule of Criminal Procedure 3.850 motion for postconviction relief. The waiver and consent form attached to the order shows Oatsvall was informed of his rights, knew the maximum penalty, knowingly waived a jury trial, and pled freely and voluntarily. The form was signed by Oatsvall and his attorney and approved by the trial court when the plea was accepted.
AFFIRMED.
WENTWORTH, J., and McCORD, Guyte P., Jr., (Ret.), Associate Judge, concur.